[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                No. 06-14116                        MAY 29, 2007
                            Non-Argument Calendar                 THOMAS K. KAHN
                          ________________________                    CLERK


                              BIA No. A79-453-908

EMILJANO TALO,
a.k.a. Alfred Sula,

                                                       Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.

                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                (May 29, 2007)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Emiljano Talo, a native and citizen of Albania proceeding pro se, petitions

for review of the final order of the Board of Immigration Appeals (“BIA”)
adopting and affirming the Immigration Judge’s (“IJ”) denial of his application for

asylum and withholding of removal under the Immigration and Nationality Act

(“INA”), and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman and Degrading Treatment or Punishment (“CAT”), INA

§§ 208, 241, 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c).                   On appeal, Talo

argues the IJ clearly erred by denying his asylum application because he

established past persecution and a well-founded fear of future persecution based on

his membership in, and his family’s political activities associated with, the

Democratic Party.        The IJ made an adverse credibility finding as to Talo’s

testimony and found that Talo had knowingly filed a fraudulent asylum

application.      Based     on   the adverse credibility determination, and after

consideration of the evidence Talo submitted in support of his application, the IJ

denied asylum.1 After careful review, we deny the petition for review.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning,

we review the IJ’s decision as well.” Id. Here, the BIA expressly adopted the IJ’s



       1
        Because we conclude Talo did not meet his burden to establish his eligibility for asylum,
he is precluded from obtaining withholding of removal and CAT relief, as these forms of relief
require a higher standard of proof. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1292-93 (11th Cir.
2001).
                                                2
decision, without elaborating further, other than to state that it agreed with the IJ’s

findings. Therefore, we review the IJ’s decision.

      The IJ’s factual determinations are reviewed under the substantial evidence

test, meaning that we must “affirm the [IJ’s] decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (internal

quotations and citations omitted).

             [T]he IJ must offer specific, cogent reasons for an
             adverse credibility finding. Once an adverse credibility
             finding is made, the burden is on the applicant alien to
             show that the IJ’s credibility decision was not supported
             by specific, cogent reasons or was not based on
             substantial evidence. A credibility determination, like
             any fact finding, may not be overturned unless the record
             compels it.

Id. at 1287 (citations and quotations omitted).           “[A]n adverse credibility

determination alone may be sufficient to support the denial of an asylum

application” when there is no other evidence of persecution. Id. However, an

adverse credibility determination does not alleviate the IJ’s duty to consider other

evidence produced by the asylum applicant. Id. The “IJ must consider all the

evidence introduced by the applicant.” Id. (emphasis in original).

      Here, the IJ made an explicit adverse credibility finding without reaching the

issue of Talo’s statutory eligibility for asylum, withholding of removal, and relief

                                          3
under the CAT.        The IJ gave specific, cogent reasons for his credibility

determination, including (1) inconsistencies between Talo’s asylum hearing

testimony, asylum application, and his sworn statements at his airport and credible-

fear interviews; (2) the Forensic Document Laboratory’s (“FDL”) report stating

that some of the documents Talo submitted in support of his application appeared

to be fraudulent; and (3) the evidence of country conditions in Albania undermined

Talo’s claimed fear of future persecution. We consider each of these reasons in

turn.

        First, substantial evidence supports the IJ’s finding that there were material

inconsistencies between Talo’s asylum hearing testimony, his asylum application,

and his sworn statements at his airport and credible-fear interviews, including his

statements concerning his whereabouts from 1998 until 2002. The inconsistencies

regarding Talo’s whereabouts cast doubt on whether he ever returned to Albania

after he traveled to Greece, as he claimed. Moreover, Talo gave differing reasons

for coming to the United States. At his airport interview, Talo stated that he came

to the United States because it was his dream, but he did not indicate that he feared

he would be killed in Albania, or that he had ever been physically harmed there.

At his credible-fear interview, Talo stated that he would be killed in Albania, but

when asked whether anyone in his family had ever been arrested or ordered

detained, he reported only his father, in that his father was sent to a concentration
                                           4
camp. Talo did not mention that he had been detained by the secret police. In his

written declaration, Talo stated that, after a June 12, 2002 explosion that damaged

his house and injured his mother, he decided to leave Albania permanently, or he

would be killed by members of a secret police force, yet he never mentioned this

incident at his airport or credible- fear interviews. The IJ gave specific, cogent

reasons for his adverse credibility finding and substantial evidence supports his

decision.

      Because the denial of asylum and withholding of removal cannot be based

solely on an adverse credibility determination if the applicant offered “other

evidence of persecution,” we must next consider whether the IJ properly

considered the record evidence. See Forgue, 401 F.3d at 1287-88.         The other

evidence offered by Talo included (1) Talo’s father’s death certificate; (2) Talo’s

father’s Democratic Party of Albania (“DPA”) membership card; (3) Talo’s

mother’s DPA membership card; and (4) several letters from the Association of the

Formerly Politically Persecuted.

        The IJ considered the documents and noted that the FDL had reported that

some of the documents, such as the membership cards, were not genuine.         The

FDL report showed that: (1) Talo’s father’s and mother’s DPA membership cards

did not conform to known samples and were probably not what they purported to

be; (2) the letters from the Association of the Former Politically Persecuted could
                                         5
not be authenticated; (3) Talo’s father’s death certificate and Talo’s birth certificate

could not be authenticated; and (4) the absence of diacritical marks on the

documents from Albania, including the membership cards, was “highly unusual”

because such marks could change the inflection or meaning of words or symbols.

These documents were central to Talo’s asylum claim because his entire claim is

based on his family’s alleged history of persecution by the Communists and

membership in the Democratic Party. On this record, substantial evidence supports

the IJ’s determination that Talo did not meet his burden to show that the IJ’s

adverse credibility determination was not supported by the specific and cogent

reasons the IJ provided in his findings.

      Finally, substantial evidence supports the IJ’s determination that the

evidence of country conditions in Albania undermined Talo’s asylum claim.

According to the May 2001 Albania Profile of Asylum Claims and Country

Conditions, it is “highly unlikely . . . that many applicants [who claimed

mistreatment by the Communists] will have credible claims to political

persecution.” Talo argues that Amnesty International and Human Rights Watch

have acknowledged the existence of problems between opposition groups and the

Albanian government, but this argument is unavailing because we cannot consider

evidence that was not previously brought before the BIA. See Al Najjar, 257 F.3d

at 1282 (holding that we do not have “authority to step outside of the
                                           6
administrative record”).        The only evidence regarding country conditions in the

record is the Albania Profile of Asylum Claims and Country Conditions and it does

not support Talo’s claim of persecution, either past or future, nor does its establish

that the IJ’s specific and cogent reasons for his adverse credibility determination

were insufficient.2

       Based on the foregoing, the IJ’s finding that Talo’s testimony was not

credible is supported by substantial evidence, and nothing in the record, including

the evidence Talo submitted in support of his asylum application, compels us to

reverse the IJ. Accordingly, we must deny the petition for review.3

       PETITION DENIED.




       2
         Because the IJ denied asylum based on an adverse credibility determination and after a
review of all of the evidence submitted by Talo in support of asylum, and we affirm that
determination, the IJ did not consider, and we do not reach, the wholly separate issue of whether
Talo satisfied his burden to establish past persecution or a well-founded fear of future persecution.
The adverse credibility determination, alone, was sufficient to deny Talo’s application. See Forgue,
401 F.3d at 1287 (holding that where there was no other evidence of persecution, “an adverse
credibility determination alone may be sufficient to support the denial of an asylum application”).
       3
         On appeal, Talo’s brief does not address the IJ’s finding that his asylum application was
frivolous. Therefore, he has abandoned any claim with respect to the IJ’s frivolity finding. See
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (concluding that where the
petitioner fails to raise arguments regarding an issue on appeal, that issue is deemed abandoned).
                                                  7